Title: To George Washington from Henry Knox, 26 November 1793
From: Knox, Henry
To: Washington, George


          
            Sir.
            November 26th 1793
          
          I have the honor to submit to you, a copy of a letter transmitted this day to the
            Governor of New York, and which is in pursuance of the rules heretofore adopted—Colonel
            Hamilton was present and approved of it, and it does not appear that any other answer
            can be given to the Governor’s letter of the 24th, than to acknowledge the same, and
            adhere to the letter of to day. I have the honor to be, Sir, with the highest respect, Your most obedt Servt
          
            H. Knox
          
        